SULLIVAN, J.
Epitomized Opinion
This was an action for damages for breach ol contract; The Hoffman Bronze & Alumnium Casting Co. agreed to furnish the defendant certain meta’ castings composed of virgin metal. This virgir metal was to correspond, as per the terms of th< contract, to certain standards of analyses. The cast was tried before Judge Beebe of the Municipal Cour and resulted in a verdict for the plaintiff for $1141.24 The defendant prosecuted error to the Court o; Appeals upon the ground that there was insuffieien evidence to show that the metal used was virgii metal. In reversing the lower court the Court p: Appeals held:
1. The burden of proof was upon the plaintjf to show by preponderance of evidence that virgii metal was not used in the manufacture of tH< castings. s
2. As the proof was insufficient to show that thi metal used was not virgin metal, the judgment ó: the lower court must be reversed, as the only wit ness testifying as to the nature of the metal usf< showed manifestly and grossly inadequate knowledd'i on this subject. 1